The opinion of the court was delivered by
Rowell, J.
The court has found as matter of fact, that Boyce, as a prudent man, familiar with the nature and extent of the partnership business, and the manner of conducting the same, believed at the time he took said note, and had a right to believe, that E. 0. Leonard had authority to sign the firm name thereto. This belief was generated by a knowledge of the course of the business, the most of which was done by E. 0. Leonard. When the course of business is such as to induce an honest belief that a partner, professing to act for the firm, has authority thus to act, it does not lie with the firm to impeach a note given to one having *232such belief, and who takes it in faith of the existence of such authority. Blodgett v. Weed, 119 Mass. 215.
The court found that the plaintiff purchased the note and did not pay it. We are asked to look into the testimony and weigh the evidence on that point. This court will not weigh evidence. If there was any evidence to sustain the finding below, that finding is conclusive. On looking into the testimony we find that it not only tended, but was convincing, to show a purchase rather than a payment.
Judgment affirmed.